DETAILED ACTION
	Claims 1-62 are currently pending in the instant application.  Claims 1-13 are rejected.  Claims 14-62 are withdrawn from further consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 24 February 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,796,262.
US Patent No. 8,796,262 discloses the compound #279 and #280on column 54 and 59:

    PNG
    media_image1.png
    188
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    61
    727
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    38
    674
    media_image3.png
    Greyscale
which corresponds to the compound 1 prepared in the instant claims.  Schemes 5-7 on columns 15-18 provides the preparation of the compound 2 
    PNG
    media_image4.png
    151
    479
    media_image4.png
    Greyscale
(column 10), with compound 27: 
    PNG
    media_image5.png
    172
    413
    media_image5.png
    Greyscale
.  Compound 27 corresponds to a broad genus which includes the compound 2 of the instant claims.  Compounds 277 and 278 on column 59 are similar to instant compound 1, the only difference being the fluorine substituents versus the instant chlorine substituent.
    PNG
    media_image6.png
    43
    681
    media_image6.png
    Greyscale
 Column 30 provides the suspension of compound 27 in methanol.  Column 31 provides the introduction of 3-cyclobutanecarboxylic acid to compound 27 with utilizes a borohydride (1.6 equivalents) and 3-oxocyclobutanecarboxylic acid (1.3 equivalents up to 1.3 additional, which is 1.3-2.6) (corresponds to compound 3 of the instant claims).  Column 31 also provides room temperature.  Column 45 provides the preparation of compound 277 (which differs only by fluorine versus chlorine substiutents by the process of example 306 which is prepared on column 45 which utilizes 3-oxocyclobutane carboxylic acid (1.3 eq) and a bororhydride (1.6 equivalents), specifically, sodium triacetoxy borohydride,  at room temperature.  DMSO is also found in example 306.  Compound 306 is prepared by a route which utilizes compound 27 to compound 23, which correspond in general to the process of the instant claims.  The difference . 
Claims 3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,796,262 as applied to claims 1, 2, and 4-10 above, and further in view of Abdel-Magid et al. 
Abdel-Magid et al. provides the use of sodium triacetoxyborohydride in the reductive amination of ketones and aldehydes.  Page 971 provides the use of sodium cyanoborohydride as a reducing agent for direct reductive amination along with the use of sodium triacetoxyborohydride (pagse 972-973) as a reducing agent for reductive amination.  Page 974 provides in general, an addition of a weak acid such as acetic acid increases the rate of reductive amination.  Abdel-Magid et al. provides that both provides sodium cyanoborohydride and sodium triacetoxy borohydride are reducing agents commonly used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					22 March 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600